IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,492 & AP-75,493


EX PARTE WESLEY ROSS COLLIER, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 2003-C-030-CCL-01 AND 2003-C-019-01 IN THE COUNTY COURT
AT LAW FROM PANOLA COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to charges of
robbery and theft and was sentenced to twenty years' and ten years' imprisonment, respectively.  He
did not appeal his convictions. 
	Applicant contends that his plea was involuntary because he would not have pleaded guilty
to these offenses but for an agreement that if certain information which he provided proved to be
truthful and helpful to law enforcement, the State would join in requesting that his sentences be
reduced. 
	The trial court held a habeas hearing, in which the court heard testimony and evidence
regarding Applicant's claim that he had the above-described agreement with the State.  Based on that
hearing, the trial court determined that Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d
681 (Tex. Crim. App. 1985).  The trial court recommends remanding for new sentencing hearings.
	Relief is granted.  The judgments in Cause Nos. 2003-C-030-CCL-01 and 2003-C-019-01
in the County Court At Law of Panola County are set aside, and Applicant is remanded to the trial
court for sentencing in accordance with the plea bargain.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 13, 2006
Do Not Publish